DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6, 14, and 17 are objected to because of the following informalities:
Claims 6 and 14: the claims should be rewritten to recite “wherein the at least one gap of the first row of fan modules includes a gap located between each of the fan modules in the first row of fan modules to define multiple gaps, and wherein the at least one gap of the second row of fan modules includes a gap located between said each of the fan modules in the second row of fan modules to define multiple gaps” in order to clarify the relationship between the at least one gap of claims 1 and 9, and the multiple gaps of claims 6 and 14, and to correct the antecedent basis error for “each of the fan modules in the second row of fan modules” (i.e., claims 1 and 9 already provide the antecedent basis for the claim limitation).  Furthermore, the claims as currently presented could also have clarity issue since it appears to state that there are multiple gaps between two adjacent fans (i.e., referring to figure 2A of Applicant’s figures, claims 6 and 14 appear to claim that there are multiple gaps between fan 132a and 132b, which is not the case).
See next page→

Claim 17 Ln.14: the clause “the first group of two fan modules and the first side wall” should be amended to recite “the first group of two fan modules of the second row and the first side wall” in order to make it clear as to what “the first group of two fan modules” is in reference to.
Claim 17 Lns.15-16: the clause “the first group of fan modules from the second group of two fan modules” should be amended to recite “the first group of two fan modules of the second row from the second group of two fan modules of the second row” in order to make it clear as to what the “first group of two fan modules” and “second group of two fan modules” is in reference to.
Claim 17 Lns.20-22: every instance of the clause “first group of fan modules” should be amended to recite “first group of two fan modules” so that the claim nomenclature is consistent throughout the claim.
The Office requests Applicant’s cooperation in reviewing and correcting any other informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmond (US 20170215300).
Regarding claim 1, Salmond discloses (Figs.1-5):
A fan arrangement for an electronic device (100) having a chassis (Fig.3: the cover 108 and chassis base 104 defines the chassis) with a length (See Figures Below) and a width (See Figures Below), the chassis including one area (See Figs.2-3) having electronic components (105 and/or 106), the fan arrangement comprising: a first row of fan modules (See Figures Below) located in the chassis relative to the electronic components (105 and/or 106) to generate airflow (318 and/or 320) in a direction of the length of the chassis through the electronic components (105 and/or 106) (First Row of Fans Modules generating an airflow in the Length Direction of the Chassis through the Electronic Components: Figs.2 and 4-5, airflows 318,320 flow in the length direction of the chassis through the electronic components 105,106), the first row of fan modules including at least one gap (See Figures Below) between the fan modules; a second row of fan modules (See Figures Below) located a predetermined distance (See Fig.2: the second row of fans are separated by a distance from the first row of fans) from the first row of fan modules, the second row of fan modules including at least one gap (See Figures Below) between the fan modules, wherein each of the fan modules in the second row of fan modules is staggered (See 

    PNG
    media_image1.png
    688
    867
    media_image1.png
    Greyscale

See next page→

    PNG
    media_image2.png
    895
    497
    media_image2.png
    Greyscale

Regarding claim 9, Salmond discloses (Figs.1-5):
A server (100 and [0033]: the device 100 is sized as a 1 RU, which is a unit of measure for server computing) comprising: a chassis (Fig.3: the cover 108 and chassis base 104 defines the chassis) having a pair of side walls (See Figure Below) and a bottom panel (104); electronic components (105 and/or 106) mounted in the bottom panel (104) of the chassis; a first row of fan 

See next page→

    PNG
    media_image3.png
    630
    857
    media_image3.png
    Greyscale

Regarding claims 2 and 10, Salmond further discloses:
(Claim 2): A second panel (316-See Figure Below) connecting another fan module (See Figure Below) in the first row of fan modules (See Figures of Claim 1) with another fan module (See Figures of Claim 1) in the second row of fan modules (See Figures of Claim 1) to further define the channel (See Figures of Claim 1).

See next page→

    PNG
    media_image4.png
    658
    867
    media_image4.png
    Greyscale

(Claim 10): A second panel (316-See Figure of Claim 2) connecting another one of the fan modules (See Figure of Claim 2) in the first row of fan modules (See Figures of Claim 1) with another one of the fan modules (See Figure of Claim 2) in the second row of fan modules (See Figures of Claim 1) to further define the channel (See Figures of Claim 1).
Regarding claims 3 and 11, Salmond further discloses:
Wherein at least one of the fan modules of the second row of fan modules (See Figures of Claim 1) is aligned with the at least one gap (See Figures of Claim 1) between the fan modules of the first row (See Figures of Claim 1) (At least One Fan Module of the Second Row of Fan Modules aligned with the at least One Gap of the First Row of Fan Modules: See Figures of 
Regarding claims 4 and 12, Salmond further discloses:
Wherein the second panel (See Figure of Claim 2) includes an angled section (See Figure Below: each panel 316 in each of the FRUs 102, including the second panel, will have the same design).

    PNG
    media_image5.png
    893
    475
    media_image5.png
    Greyscale


Wherein multiple gaps (See Figures of Claim 1: there is a gap in between each of the fan modules in the first row of fan modules) are located between each of the fan modules in the first row of fan modules (See Figures of Claim 1), and multiple gaps (See Figures of Claim 1: there is a gap in between each of the fan modules in the second row of fan modules) are located between each of the fan modules in the second row of fan modules (See Figures of Claim 1).
Regarding claims 7 and 15, Salmond further discloses:
Wherein the channel (See Figures of Claim 1) directs air (See Fig.5) to an inlet (328) of at least one of the fan modules of the second row (See Figures of Claim 1) (See Figures of Claim 1: the channel brings air into the inlet 328 of at least one of the fans 314 in the second row).
Regarding claims 8 and 16, Salmond further discloses:
Wherein the channel (See Figures of Claim 1) directs air (See Fig.5) from an outlet end (312) of at least one of the fan modules of the first row (See Figures of Claim 1) (See Figures of Claim 1: the channel directs air out of the FRU 102 via an outlet end 312 of at least one of the fans 310 in the first row).

Allowable Subject Matter

Claim 17 is allowable, subject to the correction of the objections noted above.

Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the correction of the objections noted above
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 13, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 5, and as recited in the combined subject matter of claims 9 and 13, and at least in part, because claims 5 and 13 recite the limitations: “wherein two fan modules of the first row of fan modules are located directly next to each other, and wherein two fan modules of the second row of fan modules are located directly next to each other”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 5, and all remaining limitations of respective claims 9 and 13, are believed to render the combined subject matter of claims 1 and 5, and the combined subject matter of claims 9 and 13, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the correction of the objections noted above.
Regarding independent claim 17, the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 17, and at least in part, because claim 17 recites the limitations: “the first row of fan modules having a first group of two fan modules next to each other against the first side wall, and a second group of two fan modules separated from the first group of fan modules by a first gap, the second group of two fan modules separated from the second side wall by a second gap”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 17, are believed to render said claim 17, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the correction of the objections noted above.

A server (100 and [0033]: the device 100 is sized as a 1 RU, which is a unit of measure for server computing) comprising: a chassis (Fig.3: the cover 108 and chassis base 104 defines the chassis) having a first side wall (See Figure of Claim 9), a second side wall (See Figure of Claim 9) and a bottom panel (104) attached to the first and second side wall; electronic components (105 and/or 106) mounted in the bottom panel (104) of the chassis; a first row of fan modules (See Figures of Claim 1) located in the chassis relative to the electronic components (105 and/or 106); a second row of fan modules (See Figures of Claim 1) located a predetermined distance (See Fig.2: the second row of fans are separated by a distance from the first row of fans) from the first row of fan modules, the second row of fan modules staggered (See Fig.2 and [0031]) from the first row of fan modules.
However, Salmond fails to disclose, at least, the aforementioned limitations of claim 17.
The remaining prior art references of record teach other electronic devices such as servers with non-staggered or staggered fan arrangements that cools at least one heat generating component, but none of the prior arts of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed in claim 17 absent impermissible hindsight or without rendering the device inoperable for its intended purpose, subject to the correction of the objections as noted above.
Finally, the Office has not identified any double patenting issues.


See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other electronic devices such as servers with non-staggered or staggered fan arrangements that cools at least one heat generating component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/STEPHEN S SUL/Primary Examiner, Art Unit 2835